Case 1:20-cv-01006-RP Document 15-15 Filed 10/05/20 Page 1 of 2




                    EXHIBIT 15
10/5/2020                                           Case
                  Travis County Clerk on Twitter: "You        1:20-cv-01006-RP
                                                       can start                               Document
                                                                 hand delivering your own personal mail-in ballot 15-15       Filed
                                                                                                                  today! There's no line10/05/20          Page
                                                                                                                                        or trafﬁc right now at the 32downtown
                                                                                                                                                                       of 2 locations. Head downtown to hand-deliver your b…

                                                            Thread                                                                                                    Search Twitter
            Explore                                         Travis County Clerk @TravisCoClerk · Oct 1                                                          New to Twitter?
                                                            You can start hand delivering your own personal mail-in ballot today!
                                                                                                                                                               Sign up now to get your own personalized timeline!
            Settings                                        There's no line or traffic right now at the 3 downtown locations. Head
                                                            downtown to hand-deliver your ballot!                                                                                      Sign up

                                                                                                                                                                Relevant people
                                                                                                                                                                           Travis County Clerk         Follow
                                                                                                                                                                           @TravisCoClerk
                                                                                                                                                                           Dana DeBeauvoir is the Travis County
                                                                                                                                                                           Clerk. The Clerkʼs Office
                                                                                                                                                                           encompasses Recording, Elections,
                                                                                                                                                                           Civil, Probate, Misdemeanor, and
                                                                                                                                                                           Commissioners Court Minutes.
                                                                                                                                                                Whatʼs happening
                                                                 5                      50                      40
                                                                                                                                                                Soccer · LIVE
                                                            Travis County Clerk @TravisCoClerk · Oct 1                                                          Transfer Deadline Day 2020
                                                            Downtown locations + hours                                                                          Trending with Partey, Gunnersaurus
                                                                                                                                                                Trending in United States
                                                                                                                                                                J Balvin
                                                                                                                                                                8,071 Tweets
                                                                                                                                                                K-pop · Trending
                                                                                                                                                                #HBDtoJOOHONEY
                                                                                                                                                                Trending with #꿀보다_달콤한_주헌이날,
                                                                                                                                                                #SweetJooHONEYDay
                                                                                                                                                                COVID-19 · LIVE
                                                                                                                                                                COVID-19: How to protect
                                                                 1                       9                      6
                                                                                                                                                                yourself
                                                                                                                                                                Video games · Trending
                                                 Replies                                                                                                        #AskMojang
                                               Donʼt   miss     whatʼs       happening
                                               People on Twitter are the first to @TravisCoClerk
                                                         Travis  County   Clerk   know.          · Oct 1
                                                                                                                                                                2,217 Tweets                  Log in         Sign up
                                                            Replying to @SamSutherland
https://twitter.com/TravisCoClerk/status/1311664897038716928?s=20                                                                                                                                                       1/10
